Title: From Thomas Jefferson to George Divers, 26 November 1792
From: Jefferson, Thomas
To: Divers, George



Dear Sir
Philadelphia Nov. 26. 1792.

As I propose to purchase a still here for the use of my plantations, and understand there is a good deal in the size, proportion and number of the vessels, I take the liberty of requesting you to inform me what particulars I had better provide. I make this appeal [to] you the rather, as you can judge of the extent and manner in which I am to carry on the business, proposing nothing more than the distillation of my own grain and fruit. Your answer by post will oblige me.
You will have seen that a large foreign demand for our flour has suddenly sprung up. This has started the price here to a dollar, and it will be higher. Even England as well as France Portugal, Spain and Italy will be obliged to recieve it. Tobacco is low. Probably however the shortness of the late crop will raise it. My respects to Mrs. Divers, & best affections to all my neighbors & am Dear Sir your friend & servt

Th: Jefferson

